339 Mich. 569 (1954)
64 N.W.2d 914
KOEBKE
v.
LaBUDA.
Docket No. 11, Calendar No. 46,013.
Supreme Court of Michigan.
Decided June 7, 1954.
Lowell Jones, for plaintiff.
Curry & Curry, for defendant.
DETHMERS, J.
Plaintiff appeals from an order granting defendant's motion to dismiss for failure to state a cause of action. She says her declaration *571 was filed pursuant to CL 1948, § 691.501 et seq. (Stat Ann § 27.501 et seq.), for a declaration of rights. She alleges therein that she is the administratrix of decedent's estate, that decedent's life had been insured, that defendant married decedent and, after acquiring title and a community property interest in certain real estate and a beneficial interest in the life insurance, commenced divorce proceedings, and that decedent died during pendency of those proceedings.
Plaintiff claims rights in the life insurance proceeds, real estate, alleged joint income and proceeds from defendant's sale of real estate. Do her pleadings state a cause of action or anything to invoke the jurisdiction of the court under the declaratory judgment act?
Consider first the life insurance proceeds. The only allegations of fact relative thereto are that decedent's life was insured; that during the marriage defendant acquired a beneficial interest therein and was named as beneficiary; that during pendency of the divorce proceedings decedent was restrained from changing the beneficiary; that both plaintiff and defendant claim rights therein and that an actual controversy exists between them concerning the same. Such allegations afford no factual basis whatsoever for a determination of rights in plaintiff to the life insurance proceeds.
What of the real estate? The allegations are that both plaintiff and defendant claim rights thereto; that defendant, before commencement of divorce proceedings, acquired title and a community property interest in certain real estate; that during pendency of the divorce proceedings decedent was restrained from disposing of property; that defendant has real estate formerly belonging to decedent which she acquired and retains under circumstances resulting in a constructive trust; and that a controversy *572 exists between the parties concerning the same. Stripped of conclusions, not a single allegation remains upon which to predicate a claim or right in plaintiff to the real estate.
As relates to income or proceeds from the sale of realty, in addition to the allegations, above noted, concerning the 2 previous items, plaintiff alleges further that defendant sold and conveyed certain real estate during decedent's lifetime and received the proceeds subject to the community property act (PA 1947, No 317 [CL 1948, § 557.201 et seq. (Stat Ann § 26.216[1] et seq.)]), that defendant and decedent had an estimated joint income while that act was in effect, and that rights thereunder were preserved in the repealing act, PA 1948 (1st Ex Sess), No 39 (CL 1948, § 557.251 et seq. [Stat Ann 1953 Cum Supp § 26.216(21) et seq.]). Again, no facts are alleged to establish a right in plaintiff.
The community property act and the constitutionality of the act repealing it are injected into plaintiff's pleadings. The applicability of either is not made to appear. There is no allegation of facts to show the existence or nature of an interest on the part of decedent in the real estate of defendant sold by her during the marriage. No facts are alleged to show that there were actual joint earnings of the spouses during the effective period of the community property act, what disposition had been made thereof, if any, or that defendant holds anything representing the same. The declaration does not allege whether any of the real estate was acquired during the effective period of said act, or the nature, ownership or source of the funds from which payment therefor was made, who was named grantee in the deeds by which title was acquired or in what capacity or kind of tenancy title was held by the express terms of such conveyances, or that any notice of claim, as provided in the repealing act, was seasonably *573 or ever filed by or on behalf of decedent, nor are any other facts alleged showing the applicability of the community property act to any of the property involved or disclosing any interest therein on the part of plaintiff. Neither are facts alleged to show the basis for plaintiff's alleged conclusion that defendant holds property in trust for plaintiff or deceased's minor son or stands in a relationship of loco parentis to the latter. The mere statement of the pleader's conclusions in that regard, unsupported by allegations of fact upon which they may be based, will not suffice to state a cause of action or entitle plaintiff to a declaration of rights.
Declaratory judgment proceedings are not a substitute for an accounting suit or for regular actions, nor designed to "constitute a court a fountain of legal advice." Updegraff v. Attorney General, 298 Mich. 48 (135 A.L.R. 931); Flint v. Consumers Power Co., 290 Mich. 305; Breedsville v. Township of Columbia, 312 Mich. 47; Finlayson v. Township of West Bloomfield, 320 Mich. 350.
Plaintiff#s declaration fails to state a cause of action or a case for declaration of rights. In this view of the case, plaintiff's other claim of error requires no discussion.
Order dismissing affirmed, with costs to defendant.
BUTZEL, C.J., and CARR, BUSHNELL, SHARPE, BOYLES, REID, and KELLY, JJ., concurred.